DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 45-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 March 2022.
Applicant's election with traverse of Group I, claims 29-44 in the reply filed on 04 March 2022 is acknowledged.  The traversal is on the ground(s) that because there was no lack of unity raised in the International Preliminary Report on Patentability and the Written Opinion of the International Search Authority, it should not be asserted now.  This is not found persuasive because the International Preliminary Report on Patentability and the Written Opinion of the International Search Authority is only for the purpose of identifying prior art [MPEP 1844] and is nonbinding on the Office [MPEP 1893.03(e)(II)].  If the examiner finds that a national stage application lacks unity of invention, the examiner may require an election [MPEP 1893.03(d)].
Applicants point to 35 U.S.C. 372(b) stating that reexamination of unity of invention is only proper when the international application designates the United States, but did not originate in the United States; there is no provision for a reexamination of the unity of invention when the international application originated in the United States.  
Applicants argue the election is made with traverse in part because the examination of these claims at the present time will not result in any added burden of search and consideration.  This argument does not apply since the instant application is a national stage application.  The Examiner makes note that where a group of inventions (i.e. composition, a process, and a product) is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The groups of inventions (Groups I, II, and III) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the special technical feature (i.e. a UV-curable ink or coating composition comprising greater than 20% w/w of a vinyl ether, greater than 25% w/w of a multifunctional acrylate, and a cationic photoinitiator) is taught by EP 2230283, thus cannot be a special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 42-44 are objected to because of the following informalities:  “mPa.s” should read “mPa·s”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-33 and 35-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (EP 2230283), as cited on the IDS.
Regarding claims 29-31, 33, 35-37, and 41; Nakajima et al. teaches, in a preferred embodiment, and inkjet [0109] ink composition comprising 25.9% by mass of TEGDVE (triethylene glycol divinyl ether; vinyl ether compound), 20% by weight of VE2 (multi-vinyl ether compound; 45.9% by weight total vinyl ether containing monomers), 45% by weight of octyl acrylate, which is substituted by hexanediol diacrylate (multifunctional acrylate oligomer) [0056],  4% by weight of CPI-100P (sulfonium, 
Regarding claim 32; with the substitution of octyl acrylate for hexanediol diacrylate, the amount of monofunctional acrylate monomer present in the preferred embodiment is 0% by weight [T2, Ink22].
Regarding claim 38; the ratio of cationic photoinitiator to sensitizer is 6:1 (as calculated by Examiner) [T2, Ink22].
Regarding claim 39; the total combined amount of the cationic photoinitiator and sensitizer is 5.5% by weight (as calculated by Examiner) [T2, Ink22].
Regarding claim 40; the preferred embodiment teaches 0% by weight of a free radical photoinitiator [T2, Ink22].
Regarding claims 42-44; Nakajima et al. teaches, in a preferred embodiment, a composition comprising 30.9% by mass of TEGDVE (triethylene glycol divinyl ether; vinyl ether compound), 30% by weight of VE2 (multi-vinyl ether compound; 60.9% by weight total vinyl ether containing monomers), 30% by weight of octyl acrylate, which is substituted by hexanediol diacrylate (multifunctional acrylate oligomer) [0056],  4% by weight of CPI-100P (sulfonium, cationic photoinitiator), and 1.5% by weight of diethoxy anthracene (UV sensitizer) [T2, Ink22].  Nakajima et al. fails to explicitly disclose a viscosity of less than 6.0 mPa·s at 50°C when measured using a Brookfield DV-II+Pro Viscometer equipped with Spindle no. 18, at 100rpm.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a composition In re Spada, MPEP §2112.01, I & II. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the alternative, claims 29-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (EP 2230283), as cited on the IDS.
Regarding claims 29-31, 33, 35-37, and 41; Nakajima et al. teaches, in a preferred embodiment, and inkjet [0109] ink composition comprising 25.9% by mass of TEGDVE (triethylene glycol divinyl ether; vinyl ether compound), 20% by weight of VE2 (multi-vinyl ether compound; 45.9% by weight total vinyl ether containing monomers), 45% by weight of octyl acrylate, 4% by weight of CPI-100P (sulfonium, cationic photoinitiator), and 1.5% by weight of diethoxy anthracene (UV sensitizer) [T2, Ink22]. 
Nakajima et al. fails to explicitly teach employing greater than 25% by weight of a multifunctional acrylate in a preferred embodiment.  Nakajima et al. teaches employing 45% by weight of octyl acrylate [T2, Ink22] and further contemplates other acrylate compounds suitable for use in the present invention include multifunctional monomers such as 1,6-hexanediol diacrylate [0056].  Therefore, Nakajima et al. teaches that octyl acrylate and 1,6-hexanediol diacrylate are functional equivalents for the purpose of functioning as (meth)acryloyl compounds in view of sensitization, irritating to skin and eye, mutagenicity and toxicity.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose [MPEP 2144.06].
Regarding claim 32; with the substitution of octyl acrylate for hexanediol diacrylate, the amount of monofunctional acrylate monomer present in the preferred embodiment is 0% by weight [T2, Ink22].
Regarding claim 34; Nakajima et al. fails to explicitly teach employing and iodonium salt photo-cationic initiator in a preferred embodiment.  Nakajima et al. teaches employing CPI-100 (sulfonium salt) [T2, Ink22] and further contemplates other photoinitiators suitable for use in the present invention include iodonium salt initiators [0057].  Therefore, Nakajima et al. teaches that sulfonium salts and iodonium salts are functional equivalents for the purpose of functioning as photo-acid generating agents.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose [MPEP 2144.06].
Regarding claim 38; the ratio of cationic photoinitiator to sensitizer is 6:1 (as calculated by Examiner) [T2, Ink22].
Regarding claim 39; the total combined amount of the cationic photoinitiator and sensitizer is 5.5% by weight (as calculated by Examiner) [T2, Ink22].
Regarding claim 40; the preferred embodiment teaches 0% by weight of a free radical photoinitiator [T2, Ink22].
Regarding claims 42-44; Nakajima et al. teaches, in a preferred embodiment, a composition comprising 30.9% by mass of TEGDVE (triethylene glycol divinyl ether; vinyl ether compound), 30% by weight of VE2 (multi-vinyl ether compound; 60.9% by weight total vinyl ether containing monomers), 30% by weight of octyl acrylate, which is substituted by hexanediol diacrylate (multifunctional acrylate oligomer) [0056],  4% by weight of CPI-100P (sulfonium, cationic photoinitiator), and 1.5% by weight of diethoxy In re Spada, MPEP §2112.01, I & II. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767